Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/463780
    
        
            
                                
            
        
    

Parent Data16463780, filed 05/23/2019 is a national stage entry of PCT/AU2017/051298, International Filing Date: 11/24/2017claims foreign priority to 2016904832, filed 11/24/2016


Non-Final Office Action


	
Claims 1-4, 7-10, 13, 17, 20, 24-37 are pending.
Claims 7-10, 26, 28, 29, 31, 32 and 35-37 were examined (group III).
Claims 1-4, 13, 17, 20, 24, 25, 27, 30, 33 and 34 were withdrawn from consideration as non-elected invention.
No claim is allowed.











Amendments in Specification

Specification 11/07/20
Applicant’s response filed on 11/29/2021 in regards to amendments in specification was fully were considered.  Applicants argues that “Applicant respectfully submits that since the nature of the amendments was to remove the shading in Tables 2-5 on pages 48-51 of the specification and there were no changes made to the text in those tables, it would appear that a marked-up copy of the substitute specification was not necessary as the removal of the shading could not be marked up in a conventional way. Nevertheless, in order to expedite the prosecution, Applicant submits herewith a marked-up copy of the substitute specification with the removal of the shaded entire header row in each of Tables 2-5 shown by strike-through and the insertion of non-shaded entire header row shown by underlining the entire row. It is noted that the marked-up copy of the substitute specification is properly labeled as such. Additionally, Applicant submits a clean copy of the substitute specification with a proper label. It is respectfully submitted that the substitute specification does not contain any new matter.”
The substitute specification was submitted in response to the Notice mailed September 6, 2019. More specifically, Tables 2-5 on pages 48-51 of the specification have been amended to remove the shading. The substitute specification does not contain new matter.  There was one copy of amended specification dated 11/27/2019 was submitted. Ther is no marked copy.  Applicants should submit two copied one marked copy, clearly indicating what and where was the amendments done.  Another copy should be a clean copy. Both copies should be marked accordingly as marked copy and clean copy.  Applicant may consider calling the Examiner if there is any question or clarification needed.
Any changes in original specification should be clear on record.  A marked copy and amended copy should be submitted for the clarity of record.    


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 8, 10, 26, 28, 29, 31, 32 and 35-37are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:

Invention as claimed was not described in the instant specification.  Specification discloses in example 6, elected compound as in claim 1, does not 
Specification does not describe how the claimed methods can be treated by the elected compound of example 6 as in amended claim 1 in combination of the additional active agents as claimed.
It appears that Applicant have no possession of the claimed invention at the time the invention was filed.  The sufficient evidence of possession has not been furnished in the disclosure.  Specification does not describes claimed method by combining elected species (compound of example 6) with additional active agents as claimed.
Specific does not describe clearly the treatment of NSCLC by combination of carboplatin/paclitaxel. .  Specification discloses chemoradiation, consisting of conformal RT (60 Gy/30 fractions, 6 weeks) with concomitant chemotherapy (either cisplatin/etoposide or carboplatin/paclitaxel). Patients were monitored at baseline, Day 10, Day 24 and Day 90 with .sup.18F-FDG PET/CT and with standard CT-scan at three monthly intervals for 12 months and six monthly intervals thereafter (FIGS. 9A & B; Table 5). Exosome concentration was measured at baseline using TRPS. Subjects who relapsed within 18 months had no significant differences in circulating exosome abundance (FIG. 9C). In agreement with the discovery cohort, the exosomal protein signature showed significant elevation and prognostic value in subjects who relapsed within 18 months, compared to those who did not relapse within 18 months (FIG. 9D; FIG. 14). [0210].
Specification further describes the eligibility for this trial included a staging .sup.18F-FDG PET/CT, histological or cytological confirmation of stage I-III NSCLC, with an Eastern Cooperative Oncology Group (ECOG) performance status of 0-1.sup.25. Exclusion criteria included previous thoracic radiotherapy and complete surgical tumour excision. Patients received concurrent chemo-RT in accordance with two standardized protocols. RT consisted of 60 Gy in 30 fractions over six weeks. One of two carboplatin [area under curve, 2 intravenously] and paclitaxel [45 mg/m2 intravenously] for older patients or those with significant comorbidities; or cisplatin [50 mg/m2 intravenously] on days 1, 8, 29, and 36 and etoposide [50 mg/m2 intravenously] during weeks 1 and 5 for younger fitter patients. .sup.18F-FDG PET/CT scans were acquired at baseline, Day 10, Day 24 and Day 90. Ongoing monitoring was performed with standard CT imaging at three monthly intervals for 12 months and six-monthly intervals thereafter. [0214].
Specification describes protein markers identified in hypoxic exosomes in vitro represent potential prognostic biomarkers for disease progression or relapse in NSCLC cancer patients. Accordingly, such exosomal biomarkers may represent reliable and non-invasive prognostic markers for a variety of solid malignancies. [0173].
Specification does not describe the treatment of NSCLC by administering the combination of paclitaxel and carboplatin as claimed.   
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.   The requirement serves a teaching function in which the public is given meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time, a patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void.  The purpose of the written description requirement is to ensure that the scope of the right to exclude and does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.
The applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent.  Such disclosure must do more than merely disclose that which would render the claimed invention obvious, § 

The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983).  
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").

 	Written description requirement, that a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 

However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it
The invention as claimed was not fully described in instant specification for the claimed treatments as instantly claimed.  
Therefore, regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. Where the specification provides only constructive examples in lieu of working examples, it must still describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.

Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods,"). Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.


Election of Invention.

Applicants elected group III with traverse. Applicants believe that specific election is not proper and carboplatin/paclitaxel or cisplatin/etoposide are described as standard concomitant chemotherapies for treating NSCLC.  Such feature is not recited in any of the pending claims. As such, the species election of a particular compound as mentioned above is not proper. However, Applicant provisionally elects carboplatin and paclitaxel as a starting point for the Office to conduct its prior art search.
Applicant provisionally elects non-small cell lung carcinoma (NSCLC) as a starting point for the Office to conduct its prior art search and examination. Claims readable on the elected species are claims 7-10, 26, 28, 29, 31, 32, 35 and 36, among which claims 7-10, 26, 28, 29, 31, 32, 35 (partial) and 36 (partial) are generic claims, whereas claims 35 (partial) and 36 (partial) are related to the elected species. 

Response to Remarks
Applicant’s response filed on 11/29/2021 are entered.  Applicants arguments were fully considered but were not found persuasive.   Examiner thanks information about claims 7 and 9. It appears to be an inadvertent typing error.    The rejection is maintained for the same reason as cited in previous action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shen, Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/SABIHA N QAZI/Primary Examiner, Art Unit 1628